Citation Nr: 0022754	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for plantar warts, bilateral, 
with callosities, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1976 to October 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that granted service 
connection for plantar warts, bilateral, with callosities, 
and assigned a 10 percent evaluation under diagnostic code 
5279, effective from November 1994.  The veteran submitted a 
notice of disagreement in August 1998, and the RO issued a 
statement of the case in November 1998.  The veteran 
submitted a substantive appeal in November 1998.


FINDING OF FACT

The veteran's plantar warts, bilateral, with callosities are 
manifested primarily by recurrences that, over time, become 
painful and require shaving; pain with prolonged ambulation 
is a limiting factor that produces no more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for plantar 
warts, bilateral, with callosities are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.26, 
4.40, 4.45, 4.57, 4.71a, Codes 5003, 5276, 5279, 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1976 to October 
1979.

Service medical records show that the veteran was treated on 
various occasions for plantar warts on both feet.

Non-VA hospital records show that the veteran was treated in 
November 1994 for swelling and tenderness between the fourth 
and fifth digits of his right foot.  X-rays revealed 
osteophytic changes at the fifth metatarsal.

The veteran underwent a VA examination in October 1995.  The 
veteran reported that it was uncomfortable to wear shoes when 
the callus on his foot builds.  The examiner noted a dorsal 
scar over the fifth phalanx and fifth metatarsal, which was 
approximately 1.5 centimeters in length.  There was a callus 
on the plantar lateral aspect of the right foot which was 
approximately 1 centimeter in diameter.  There was also 
slight loss of the nail on the fifth digit, as well as a 
fissure between the fourth and fifth toes, which did not 
appear to be infected.  The veteran was able to walk with a 
normal gait when barefoot.  The veteran was diagnosed with 
plantar callosus status post surgery of the fifth phalanx and 
metatarsal head.

VA outpatient records in January 1995 note the examiner's 
impression of shortened right metatarsal secondary to 
previous surgery.

A 1996 medical statement from a VA physician reflects that 
the veteran first presented to the podiatry clinic in 
November 1994 and complained of a painful corn between the 
fourth and fifth digits of his right foot, due to improper 
bony alignment.  The VA physician noted that the painful corn 
had not yielded to conservative treatment and that, following 
surgery, the veteran had developed intractable plantar 
keratosis sub metatarsal fifth digit of the right foot.  
Records reflect that the veteran was scheduled for additional 
surgery.

The veteran testified at a hearing in January 1998 that he 
would shave the callosities when they built up to relieve the 
pressure and the pain, and that he also underwent surgery on 
his right foot due to pain.

A January 1998 RO rating decision granted service connection 
for plantar warts, bilateral, with callosities, and assigned 
a 10 percent evaluation under diagnostic code 5279, effective 
from November 1994.

The veteran underwent a VA examination in December 1998.  The 
veteran reported that he has had bilateral plantar warts 
since he was in service.  He reported undergoing right foot 
surgery without much improvement.  He reported having 
intermittent bilateral foot pain, right more than left.  The 
veteran reported that the pain was precipitated by prolonged 
ambulation, and that he needed rest when in pain.  Upon 
examination, the right foot had tender warts with callus at 
the fifth metatarsal laterally and with a non-tender callus 
at first metatarsal medially; the left foot had two tender 
warts at the lateral border.  Range of motion was within 
normal limits bilaterally.  Pain was the major limiting 
factor.  Gait and posture were within normal limits.  X-rays 
showed degenerative joint disease of the fifth metatarsal 
joint, consistent with old healed fracture.  The veteran was 
diagnosed with plantar warts, bilateral, with callosities, 
and with status post right fifth metatarsal surgery.

VA outpatient records reflect that the veteran was treated 
for painful callosities in May 1999 and in August 1999.

An October 1999 medical statement from a VA physician 
reflects that the veteran was being treated for multiple 
intractable plantar keratoses located under his fifth 
metatarsal head.  The VA physician noted that an additional 
lesion had developed medial to the first metatarsal head on 
the right foot.

The veteran testified at a hearing in November 1999 to the 
effect that the plantar warts with callosities caused a whole 
lot of pain, mainly when they built up.  The veteran 
testified that he had callosities shaved every three months, 
but that the build up occurred more often and required 
emergency appointments for shaving. The veteran testified 
that he had pain when walking and when standing, but that he 
took no medication.  The veteran testified that he could no 
longer do heavy construction because of the pain in his feet.  
The veteran also testified that he was unemployed, and that 
he was receiving Social Security disability benefits on the 
basis of bipolar disorder.


B.  Legal Analysis

The veteran's claim for a higher evaluation for plantar 
warts, bilateral, with callosities is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Plantar warts and callosities are not assigned a specific 
diagnostic code in the Rating Schedule. When a disability not 
specifically listed in the rating schedule is encountered, it 
will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  Although, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

A review of the record shows that service connection has been 
granted for plantar warts, bilateral, with callosities, and 
that an evaluation was assigned under Diagnostic Code 5279 
for metatarsalgia.

Metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral, warrants a maximum 10 percent rating.  38 C.F.R. § 
4.71a, Code 5279.  Metatarsalgia is a "cramping burning pain 
below and between the metatarsal bones where they join the 
toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) 
(citing WEBSTER'S MEDICAL DESK DICTIONARY 430 (1986)).

A rating for pes planus may be assigned under Diagnostic Code 
5276.  A 10 percent evaluation is warranted for moderate 
bilateral acquired flatfoot where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet. A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Here, the veteran does not meet the criteria for a rating in 
excess of 10 under Code 5276 for pes planus.  There is no 
evidence of marked deformity in either foot.

Diagnostic Code 5284 pertains to "other" foot injuries.  
Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.  However, the 
Board is not of the opinion that Code 5284 pertains to 
plantar warts and foot callosities.  Nor is there evidence of 
record that the veteran's service-connected disability 
produces moderately severe residuals to warrant a rating in 
excess of 10 percent.

The evidence of record shows that the veteran had undergone 
surgery on the fifth metatarsal joint of the right foot.  X-
rays now show degenerative joint disease of the fifth 
metatarsal joint, consistent with old healed fracture.  The 
Board notes that service connection is not in effect for 
status post surgery fifth phalanx and metatarsal head. As 
such, symptoms attributable to this non-service-connected 
disability may not be considered in the evaluation of the 
service-connected plantar warts, bilateral, with callosities.  
38 C.F.R. § 4.14.  Consequently, the Board finds that a 
higher rating pursuant to Code 5003 is not warranted.

Here, the veteran's plantar warts with callosities do create 
pain similar to metatarsalgia.  The most appropriate rating 
code for the veteran's plantar warts, bilateral, with 
callosities is the presently assigned Code 5279 for 
metatarsalgia.

The evidence reflects that the veteran complains of constant 
daily pain in his feet that gives him problems when walking 
or standing. Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
testimony to the effect that he has functional impairment 
from pain that interferes with his ability to walk and to 
stand for prolonged periods, and to do heavy construction.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows no functional loss due to weakness, but 
notes some intermittent pain with prolonged ambulation. The 
veteran maintains a normal gait and normal posture. It 
appears that the most prominent features of the veteran's 
disability are recurring plantar warts and callosities that, 
over time, become painful and require shaving. Functional 
impairment caused by the plantar warts, bilateral, with 
callosities consists of pain and some difficulty standing and 
walking.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds that the disability is best evaluated as 10 
percent disabling under Code 5279, as noted above.

The evidence shows that this level of impairment due to 
plantar warts, bilateral, with callosities has existed since 
the effective date of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.

The preponderance of the evidence is against any increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating greater than 10 percent for plantar warts, 
bilateral, with callosities is denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

